Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-5, 7-13, and 15-20 have been examined.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. § 101.
	The claimed invention is directed to “mathematical concepts” without significantly more.
	The claims recite:
		store data
		matrix
		plurality of entries
		data values
		a plurality of entries for which there are no data values
		split the matrix
		chunks balanced
		distribution of entries across the matrix
		send
		respective chunks
		corresponding worker computer, processor, or thread
		alternative least squares (ALS)
		receive results
		combine
		respective results
		predicted value
		a subset of the missing entries of the matrix

Claim 1
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “1. A system, comprising …” Therefore, it is a “system” (or “apparatus”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 1 that recite abstract ideas?

	YES. The following limitations in Claim 1 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

a memory configured to store data associated with a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values;

a processor coupled to the memory and configured to:

split the matrix into a plurality of chunks balanced based at least in part on a distribution of entries across the matrix and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

send each of the respective chunks to a corresponding worker computer, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receive results from each of the respective worker computer, processor, or thread; and

combine the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) memory
	(2) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	A “memory” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “memory” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) memory
	(2) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	A “memory” is a broad term that includes “any memory that may be connected to a computer”. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 1 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 2
	Claim 2 recites:

2. The system of claim 1, wherein the processor is configured to split the matrix into the plurality of chunks at least in part by computing the target number of entries per chunk.

	Applicant’s Claim 2 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 2 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 3
	Claim 3 recites:

3. The system of claim 2, wherein the processor is configured to compute the target number of entries per chunk by dividing a total number of entries having data values by the number of computer, processor, or thread.

	Applicant’s Claim 3 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 3 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 4
	Claim 4 recites:

4. The system of claim 1, wherein the processor is configured to determine that the matrix is sparsely populated.

	Applicant’s Claim 4 merely teaches determining that the matrix is sparsely populated. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 4 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 5
	Claim 5 recites:

5. The system of claim 4, wherein the processor is configured to determine that the matrix is sparsely populated by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 5 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 5 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 7
	Claim 7 recites:

7. The system of claim 1, wherein the processor is further configured to compute column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk, respectively, a number of entries having data values in that column, row, or portion thereof.

	Applicant’s Claim 7 merely teaches computing column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 7 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 8
	Claim 8 recites:

8. The system of claim 1, wherein the matrix comprises a sparse set of ratings by each of a plurality of users and wherein the predicted values comprise predicted ratings, and wherein the processor is further configured to use the predicted ratings to determine a recommendation for a user.

	Applicant’s Claim 8 merely teaches predicted ratings in a matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 8 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 9
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “9. A method, comprising…” Therefore, it is a “method” (or “process”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 9 that recite abstract ideas?

	YES. The following limitations in Claim 9 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

using a processor to split a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values into a plurality of chunks balanced based at least in part on a distribution of entries across the matrix and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

using the processor to send each of the respective chunks to a corresponding worker computer, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receiving at the processor results from each of the respective worker computer, processor, or thread; and

combining the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 9 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 10
	Claim 10 recites:

10. The method of claim 9, wherein the matrix is split into the plurality of chunks at least in part by computing the target number of entries per chunk.

	Applicant’s Claim 10 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 10 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 11
	Claim 11 recites:

11. The method of claim 10, wherein the target number of entries per chunk is computed at least in part by dividing a total number of entries having data values by the number of computer, processor, or thread.

	Applicant’s Claim 11 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 11 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 12
	Claim 12 recites:

12. The method of claim 9, further comprising determining that the matrix is sparsely populated.

	Applicant’s Claim 12 merely teaches determining that the matrix is sparsely populated. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 12 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 13
	Claim 13 recites:

13. The method of claim 12, wherein the matrix is determined to be sparsely populated by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 13 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 13 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 15
	Claim 15 recites:

15. The method of claim 9, further comprising computing column counts and row counts reflecting for each column and row, or portion thereof not yet assigned to a chunk, respectively, a number of entries having data values in that column, row, or portion thereof.

	Applicant’s Claim 15 merely teaches computing column counts and row counts. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 15 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 16
	Claim 16 recites:

16. The method of claim 9, wherein the matrix comprises a sparse set of ratings by each of a plurality of users and wherein the predicted values comprise predicted ratings, and wherein the predicted ratings are used to determine a recommendation for a user.

	Applicant’s Claim 16 merely teaches the composition of a mathematical matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 16 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 17
	Step 1 inquiry: Does this claim fall within a statutory category?

	The preamble of the claim recites “17. A computer program product embodied in a non-transitory computer readable medium and comprising computer instructions for…” Therefore, it is a “non-transitory computer readable medium” (or a “product of manufacture”), which is a statutory category of invention. 

Step 2A (Prong One) inquiry:

	Are there limitations in Claim 17 that recite abstract ideas?

	YES. The following limitations in Claim 17 recite abstract ideas that fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, they are “mathematical concepts”:

splitting a matrix having a plurality of entries having data values and a plurality of entries for which there are no data values into a plurality of chunks balanced based at least in part on a distribution of entries across the matrix and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

sending each of the respective chunks to a corresponding worker computer, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

receiving results from each of the respective worker computer, processor, or thread; and

combining the respective results to determine a predicted value for at least a subset of the missing entries of the matrix.

Step 2A (Prong Two) inquiry:

	Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 

Applicant’s claims contain the following “additional elements”:
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

This “computer, processor, or thread” limitation represents “insignificant extra-solution activity”. (See, M.P.E.P. § 2106.05(I)(A)).

	The answer to the inquiry is “NO”, no additional elements integrate the claimed abstract idea into a practical application.

Step 2B inquiry:
	Does the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?

Applicant’s claims contain the following “additional elements”: 
	(1) computer, processor, or thread

	A “computer, processor, or thread” is a broad term that includes general purpose computers. Applicant’s Specification recites:

[0034] Figure 9 is a block diagram illustrating an embodiment of a computer system configured to split a sparsely populated matrix into balanced chunks based on observation topology. In various embodiments, techniques disclosed herein may be implemented on a general purpose or special purpose computer or appliance, such as computer 902 of Figure 9. For example, one or more of the worker computers 102, 104, and 106 and work coordination server 110 may comprise a computer such as computer 902 of Figure 9. In the example shown, computer 902 includes a communication interface 904, such as a network interface card, to provide network connectivity to other computers. The computer 902 further includes a processor 906, which may comprise one or more processors and/or cores. The computer 902 also includes a memory 908 and non-volatile storage device 910. In various embodiments, techniques disclosed herein enable one or both of the processor 906 and the memory 908 to be used more efficiently to determine predicted/expected values for missing entries in a large, sparsely-populated data matrix. 

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).

	Therefore, the answer to the inquiry is “NO”, no additional elements provide an inventive concept that is significantly more than the claimed abstract ideas the claimed abstract idea into a practical application.

	Claim 17 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101. 

Claim 18
	Claim 18 recites:

18. The computer program product of claim 17, wherein the matrix is split into the plurality of chunks at least in part by computing the target number of entries per chunk.

	Applicant’s Claim 18 merely teaches computing a target number of entries per chunk. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 18 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 19
	Claim 19 recites:

19. The computer program product of claim 18, wherein the target number of entries per chunk is computed at least in part by dividing a total number of entries having data values by the number of computer, processor, or thread.

	Applicant’s Claim 19 merely teaches determining a total number of entries having data values. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 19 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Claim 20
	Claim 20 recites:

20. The computer program product of claim 17, further comprising computer instructions for determining that the matrix is sparsely populated at least in part by comparing a total number of entries having data values to a size of the matrix.

	Applicant’s Claim 20 merely teaches comparing a total number of entries having data values to a size of the matrix. It does not integrate the abstract idea to a practical application, nor is it anything significantly more than the abstract idea. (See, 2106.05(a)(II).)
	Claim 20 is, therefore, NOT ELIGIBLE subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant's arguments filed 11 FEB 2022 have been fully considered but they are not persuasive. Specifically:

Argument 1
Applicant respectfully directs the Examiner to MPEP 2106 and 2106.04(a)(2) (emphasis added), stating:

[T]he Court has also emphasized that an invention is not considered to be ineligible for patenting simply because it involves a judicial exception. Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1980-81 (citing Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)). See also Thales Visionix Inc. v. United States, 850 F.3d. 1343, 1349, 121 USPQ2d 1898, 1902 (Fed. Cir. 2017) ("That a mathematical equation is required to complete the claimed method and system does not doom the claims to abstraction."). . .

Bilski_ vy. Kappos,561 U.S. 593, 611, 95 USPQ2d 1001, 1010 (2010) ("Diehr explained that while an abstract idea, law of nature, or mathematical formula could not be patented, ‘an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.’” (quoting Diamond v. Diehr, 450 U.S. 175, 187, 209 USPQ 1, 8 (1981)) (emphasis in original)); Diehr, 450 U.S. at 187, 192 n.14, 209 USPQ at 10 n.14 (explaining that the process in Parker v. Flook was ineligible not because it contained a mathematical formula, but because it did not provide an application of the formula). See Diamond v. Diehr, 450 U.S. 175, 209 USPQ 1 (1981); Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972); Parker v. Flook, 437 U.S. 584, 198 USPQ 193 (1978)...

The Court’s rationale for identifying these "mathematical concepts" as judicial exceptions is that a ‘‘mathematical formula as such is not accorded the protection of our patent laws,’’ Diehr, 450 U.S. at 191, 209 USPQ at 15 (citing Benson, 409 U.S. 63, 175 USPQ 673), and thus ‘‘the discovery of [a mathematical formula] cannot support a patent unless there is some other inventive concept in its application.’’ Flook, 437 U.S. at 594, 198 USPQ at 199.

	As Examiner pointed out in the rejection, the claims are not limited to a practical application, nor do they contain anything that is “significantly more” than the abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 2
The Office Action appears to parse the claim language into multiple elements and argues that each element is directed to mathematical concepts. Applicant respectfully disagrees because parsing the claim language into such small elements would distort the meaning of the claim language. The Office Action fails to provide any comment or support that the claim language as a whole is directed to mathematical concepts.

	Applicant’s assertion is inaccurate.
	See, for example, the rejection of claim 1 where it recites:

Therefore, the claim as a whole does not amount to significantly more than the exception itself (i.e., there is no inventive concept in the claim). (See, M.P.E.P. § 2106.05(II)).
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 3
Next, the Office Action asserts that the claims fail to provide additional elements that integrate the claimed abstract idea. As to claim 1, the Office Action asserts that either “memory” or “computer, processor, or thread” is a broad term and represents “insignificant extra-solution activity” and so “the claim as a whole does not amount to significantly more than the exception itself.” Office Action, ps. 5-9. Applicant respectfully directs the Examiner to MPEP 2106.05(a), which states the following:

In determining patent eligibility, examiners should consider whether the claim "purport(s) to improve the functioning of the computer itself"' or ''any other technology or technical field." Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2359, 110 USPQ2d 1976, 1984 (2014). This consideration has also been referred to as the search for a technological solution to a technological problem. See e.g., DDR Holdings, LLC. v. Hotels.com, L.P., 773 F.3d 1245, 1257, 113 USPQ2d 1097, 1105 (Fed. Cir. 2014); Amdocs (Israel), Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300-01, 120 USPQ2d 1527, 1537 (Fed. Cir. 2016). (Emphasis added.)

The courts have also found that improvements in technology beyond computer functionality may demonstrate patent eligibility. In McRO, the Federal Circuit held claimed methods of automatic lip synchronization and facial expression animation using computer-implemented rules to be patent eligible under 35 U.S.C. 101, because they were not directed to an abstract idea. McRO, 837 F.3d at 1316, 120 USPQ2d at 1103... The McRO court also noted that the claims at issue described a specific way (use of particular rules to set morph weights and transitions through phonemes) to solve the problem of producing accurate and realistic lip synchronization and facial expressions in animated characters, rather than merely claiming the idea of a solution or outcome, and thus were not directed to an abstract idea. 837 F.3d at 1313, 120 USPQ2d at 1101. (Emphasis added.)

Applicant respectfully submits that the independent claims do purport to improve the functioning of the computer itself or any other technology or technical field. Paragraphs [0002]- [0003] and [0021] of the specification describe the existing solution to process a large matrix data set (e.g., factorization on a single computer), and point out that it is impractical to perform factorization on a very large, sparsely-populated matrix, such as one having millions of rows and tens of thousands of columns considering the resources (e.g., time and amount of memory) needed for processing. To address such issues, the claimed invention provides splitting the matrix and sending each of the respective chunks as split to a corresponding worker computer, processor, or thread to process on the respective chunks, which results then can be combined to determine a predicted value for at least a subset of the missing entries of the matrix. Such an approach “puts no impact on the correctness as the induced intermediate computations become independent over the different portions of the observed matrix.” Specification, at paragraph [0016]. Therefore, the claims have required much more than just “memory” and “computer, processor, or thread” as asserted by the Office Action.

	Examiner considered whether there was an improvement to the functioning of the computer, but no improvement to the computer itself was presented at all. Only improvements to the algorithm. No practical application was presented and nothing significantly more than the abstract idea was presented.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 4
Further, Applicant respectfully submits that the amended independent claims do recite additional elements that integrate the judicial exception of an abstract idea into a practical application of the claimed systems and methods. Applicant further submits that even if the original claims do not recite additional elements that integrate the judicial exception of an abstract idea into a practical application, the amended claims nevertheless recite additional elements that amount to significantly more than the judicial exception. For example, claim 1 has been amended to recite the following:

split the matrix into a plurality of chunks balanced based at least in part on a distribution of entries across the matrix and by iteratively adding a column or a row to a chunk until a next column or row would result in an aggregate number of entries having data values that exceeds a target number of entries per chunk;

send each of the respective chunks to a corresponding worker computer, processor, or thread configured to perform alternative least squares (ALS) processing with respect to the chunk, wherein a number of the respective worker computer, processor, or thread available to perform the ALS processing is associated with the target number of entries per chunk;

	Applicant’s cited amendments are merely more abstract ideas added to the ones that already exist in the case.
	There are no “additional elements” that are “significantly more” than the abstract idea.
	Applicant’s argument is unpersuasive.
	The rejections STAND.

Argument 5
Claims 9 and 17 also have been amended to recite similar recitations. Applicant respectfully submits that the foregoing recitations amount to significantly more than merely an abstract idea.

For example, the foregoing recitations further specify how to split the matrix and the relationship between the resources in a distributed system (i.e., worker computer, processor, or thread) and chunk capacity (i.e., the target number of entries per chunk). Applicant further submits that the operations are not performed by mere generic computers as alleged by the Office Action, but rather require special purpose computers to perform the operations as claimed. Utilizing resources in a distributed system to process a large matrix data set is clearly not just directed an abstract idea, mathematical concepts, or generic memory/processor/computer/thread itself as asserted by the Office Action.

	Similar amendments for similar claims are similarly unpersuasive.
	The rejections STAND.

Argument 6
According to the above, claims 1, 9, and 17 comply with 35 U.S.C. § 101. Applicant further submits that dependent claims 2-5, 7-8, 10-13, 15-16, and 18-20 also comply with 35 U.S.C. § 101. Claims 6 and 14 have been canceled. Accordingly, Applicant respectfully requests reconsideration and withdrawal of the rejection of claims 1-20 under 35 U.S.C. § 101.

	Applicant’s amendments and arguments are unpersuasive. 
	Therefore, there is no eligible matter that may be incorporated by reference into the dependent claims.
	Applicant’s argument is unpersuasive.
	The rejections STAND.



Conclusion
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

            Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 5:00 p.m. EST. or via telephone at (571) 272-3691 or email:  Wilbert.Starks@uspto.gov.

                If you need to send an Official facsimile transmission, please send it to (571) 273-8300.
                If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719.

            Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

                Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) toll-free @ 1-866-217-9197.

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
28 MAY 2022